           Case 3:19-cv-05108-BHS-JRC Document 40 Filed 04/27/20 Page 1 of 3



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     JUSTIN E. LEWIS,                                  CASE NO. 3:19-cv-05108-BHS-JRC
 8
                              Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                         AND RECOMMENDATION

10   CRAIG FERGUSON,

11                            Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 36, and

15   Plaintiff’s objections to the R&R, Dkt. 37.

16          Plaintiff initiated this matter on February 15, 2019, alleging use of excessive force

17   and violation of his First Amendment rights. Dkt. 5. After a motion to dismiss, this

18   Court dismissed Plaintiff’s First Amendment claim with leave to amend and granted

19   leave to amend Plaintiff’s claim for excessive force. Dkt. 23. Plaintiff filed an amended

20   complaint on December 11, 2019. Dkt. 30. The amended complaint contains expanded

21   allegations regarding Plaintiff’s First Amendment claims. Id. However, it does not

22   allege facts supporting Plaintiff’s excessive force claims; instead, Plaintiff simply stated


     ORDER - 1
           Case 3:19-cv-05108-BHS-JRC Document 40 Filed 04/27/20 Page 2 of 3



 1   that he would “like to have the right to proceed on the excessive force claim as is already

 2   written.” Dkt. 30 at 4. As the Magistrate Judge noted in the R&R, this omission appears

 3   to have resulted from Plaintiff’s lack of understanding that the amended complaint would

 4   fully supersede the original complaint and that he therefore needed to re-allege facts

 5   supporting his excessive force claims. Dkt. 36 at 7–8.

 6          On December 20, 2020, Defendants moved to dismiss the amended complaint.

 7   Dkt. 31. Plaintiff filed an opposition, Dkt. 33 and Defendants replied, Dkt. 34. On

 8   March 16, 2020, Magistrate Judge Creatura issued the R&R, which recommends

 9   dismissal with prejudice of plaintiff’s First Amendment claim and dismissal of the

10   excessive force claim with leave to amend. Dkt. 36. On March 31, 2020, Plaintiff filed

11   objections to the R&R. Dkt. 38.

12          The district judge must determine de novo any part of the magistrate judge’s

13   disposition that has been properly objected to. The district judge may accept, reject, or

14   modify the recommended disposition; receive further evidence; or return the matter to the

15   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

16          Plaintiff’s objections do not respond substantively to the R&R. Dkt. 37. Instead,

17   Plaintiff complains of mental health issues and difficulty gaining sufficient access to “law

18   work time.” Id. It appears that Plaintiff’s concerns relate primarily to delay in accessing

19   legal resources and can be addressed by granting him additional time in which to amend

20   his complaint. Accordingly, the Court will grant Plaintiff 60 days in which to file an

21   amended complaint.

22


     ORDER - 2
           Case 3:19-cv-05108-BHS-JRC Document 40 Filed 04/27/20 Page 3 of 3



 1         The Court having considered the R&R, Plaintiff’s objections, and the remaining

 2   record, does hereby find and order as follows:

 3         (1)    The R&R is ADOPTED;

 4         (2)    Defendant’s motion to dismiss, Dkt. 31, is GRANTED with respect to

 5                Plaintiff’s First Amendment claim;

 6         (3)    Plaintiff’s First Amendment claims are DISMISSED with prejudice;

 7         (4)    Plaintiff’s claim for use of excessive force is DISMISSED without

 8                prejudice;

 9         (5)    Plaintiff is granted leave to amend his complaint to allege claims for

10                excessive force; Plaintiff shall file an amended complaint or otherwise

11                respond no later than June 23, 2020; and

12         (6)    This matter is re-referred to Magistrate Judge Creatura for further

13                proceedings.

14         Dated this 27th day of April, 2020.

15

16

17
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

18

19

20

21

22


     ORDER - 3
